242 Ga. 285 (1978)
248 S.E.2d 659
THE STATE
v.
GILDER.
33817.
Supreme Court of Georgia.
Argued September 11, 1978.
Decided September 28, 1978.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Kenneth R. Fielder, Assistant District Attorneys, for appellant.
Tony H. Hight, John H. Petrey, amicus curiae.
Charles C. Osbun, for appellee.
PER CURIAM.
The facts show that the defendant Gilder was apprehended on March 4, 1977, and was charged by the district attorney of Chatham County with driving a vehicle while intoxicated and utilizing a previously revoked driver's license. On May 27, 1977, Gilder entered pleas of guilty in the State Court of Chatham County to these offenses and was sentenced to serve 12 months (concurrently) on each. On July 5, 1977, Gilder was indicted by the Chatham County grand jury for having violated Code § 68B-308 (c) on March 4, 1977.
That Code section provides in pertinent part that "Any person declared to be an habitual violator and whose driver's license has been revoked under the provisions of this section who is thereafter convicted of operating a motor vehicle, while his license is so revoked, may, upon such conviction, be punished by confinement in the penitentiary not less than one nor more than five years."
To the indictment Gilder filed a plea pursuant to the provisions of Code Ann. § 26-506 which the superior court granted. The Court of Appeals affirmed and this court granted certiorari to determine whether the defendant's plea of former jeopardy was properly sustained.
For the reasons stated in the decision of the Court of Appeals, State v. Gilder, 145 Ga. App. 731 (245 SE2d 3) (1978), we find that the plea of former jeopardy was properly sustained under Code § 26-506 and we expressly affirm so much of the opinion of the Court of Appeals as *286 relates to the issue reviewed on certiorari.
Judgment affirmed. All the Justices concur.